Citation Nr: 9912390	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  

3.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of a fracture of the right fourth 
metacarpal.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
December 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  It has not been demonstrated by competent medical 
evidence that current right elbow deformity or right elbow 
arthritis is causally related to, or a manifestation of any 
inservice injury or treatment, to include the right elbow as 
the site for a bone graft to the right hand.  

2.  It has not been demonstrated by competent medical 
evidence that current lumbar spine arthritis is of service 
origin or secondary to a service-connected left hip disorder.  

3.  The veteran failed to report without good cause for VA 
examinations scheduled and rescheduled in connection with his 
claim for an increased evaluation for postoperative residuals 
of a fracture of the right 4th metacarpal.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right elbow 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for arthritis of the 
lumbar spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim for an increased (compensable) evaluation for 
postoperative residuals of a fracture of the right fourth 
metacarpal is denied for failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Much of the following summarization of the evidence was 
provided in the Board's April 1996 remand decision and is 
repeated here for clarity.  

Service medical records reflect that the veteran fractured 
the 4th right metacarpal in a fight in January 1952.  In 
August 1953, he reinjured the 4th metacarpal in a fall, and 
in September 1953 there was open reduction and autogenous 
bone graft.  The veteran, when examined by the VA in December 
1962, indicated that the graft came from his right elbow.  
The available service medical records are silent as to the 
origins of the bone used in the 1953 graft.  

Examination of the right elbow in December 1992 showed the 
distal segment laterally deviated to 25 degrees, and some 
limitation of extension.  The veteran reported that he noted 
the deviation of the right elbow after the cast from right 
mid-arm to wrist was removed in service.  X-ray studies of 
the right elbow showed mild bone hypertrophy at the 
articulation of both the radius and ulna with the distal 
humerus, and osteophyte formation noted posteriorly at the 
articulation of the olecranon and distal humerus.  A focal 
lucency was possibly post-surgical in nature.  Pertinent 
diagnoses were status post bone grafts to the right hand from 
the right elbow; post-surgical and degenerative changes of 
the right distal humerus; deformity of the right elbow; and 
degenerative arthritis of the right elbow.  



Examination of the right ring finger in December 1992 showed 
that the veteran reported frequent painful locking of the 
right ring finger proximal interphalangeal joint.  X-ray 
studies revealed surgical changes overlying the 4th 
metacarpal and "post-traumatic changes may be present at the 
based of the 5th metacarpal" (emphasis added).  Bony 
hypertrophy about the distal radioulnar joint was suggestive 
of degenerative changes, possibly post-traumatic (emphasis 
added).  The pertinent diagnoses were status post fracture of 
metacarpals 4 and 5 of the right hand, post open reduction of 
fractures; status post bone grafts to the right hand from the 
right elbow; trigger finger proximal interphalangeal joint 
right ring finger; post-traumatic, post surgical and 
degenerative changes, right hand; and fusion and flexion 
deformity, 5th distal interphalangeal joint.  

In April 1996, the Board remanded the veteran's claims.  It 
was noted that following a preliminary review of the record, 
the November 1993 Statement of the Case (SOC) only treated 
the degenerative changes of the right elbow on the basis of 
direct incurrence in service.  The RO had not addressed the 
deformity of the right elbow, the right elbow as the site for 
a bone graft to the right hand, or the right elbow arthritis 
as a residual of the bone graft surgery.  The Board noted 
that these question were inextricably intertwined with the 
right elbow service connection issued and needed to be 
addressed.  

Additionally, the April 1996 remand noted that the RO did not 
review the lumbar spine with consideration as to whether is 
was secondary to the service-connected fragment wound to the 
left hip.  As the right finger disability was rated on the 
basis of limitation, further consideration was needed as to 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 vet. App. 202 (1995).  

The additional development requested included that the 
veteran should be permitted to submit or identify any other 
evidence in support of his claim.  It was pointed out that 
medical evidence or opinion of a relationship between any 
right elbow disability and the bone graft in 1953, right hand 
abnormalities, other than the 4th metacarpal, and the 
injuries in service, and relationship of the arthritis of the 
lumbar spine to the fragment wound to the left hip would be 
helpful.  Additionally, the RO was to adjudicate all right 
hand disabilities, other than the 4th metacarpal, and all 
disability of the right elbow, as well as service connection 
as secondary to a service-connected disability.  Following 
this development, the veteran was to undergo examination of 
the right hand disability.  The examiner was to express an 
opinion as to whether the veteran's complaints of pain were 
related to the service-connected right hand disability, and 
if they were supported by adequate pathology and the degree 
to which weakness, pain, or other symptoms attributable to 
the objective manifestations of the service-connected right 
hand disability affected the veteran's ordinary activities.  
The RO was to review this examination report and rate the 
right hand disability with consideration accorded to whether 
38 C.F.R. §§ 4.40 and 4.45 applied.  

In August 1996, the RO denied an evaluation in excess of 10 
percent for a service-connected left hip scar; service 
connection was denied for a right elbow and right hand 
disability and for a left leg disability and arthritis of the 
lumbosacral spine.  Service connection for a right arm scar, 
as residuals of bone graft; was granted and a noncompensable 
rating was assigned.  

The veteran failed to report for a VA examination scheduled 
on September 6, 1996.  

In May 1997, the Board remanded the claim again.  It was 
noted that preliminary review of the record revealed that the 
requested development had not been completed.  While material 
in the claims folder indicated that a VA examination was 
scheduled for the veteran in September 1996, and while a work 
sheet was of record showing that the RO provided the VA 
medical facility with the correct current address, the record 
did not verify either that notification was mailed to the 
veteran to report, or that the notification was sent to the 
correct address.  The Board noted that it was not in the 
position to affirmatively find that adequate notice was 
provided the appellant on the current record.  In light of 
the current status of the 


record, the Board found that it essentially remained in the 
same posture with regard to the appropriate disposition of 
the issues submitted for consideration.  In that context, the 
Board was unable to discern whether there was a nexus between 
the claimed right elbow disability and the bone graft in 
1953, or the degenerative changes involving the lumbar spine 
and the service-connected left hip disability.  The nature 
and extent of disability associated with residual impairment 
of the fourth metacarpal also remained unclear.  The remand 
also included the following:  

The appellant is expressly advised that a 
failure to cooperate to permit the 
development of additional evidence may 
have an adverse impact on his claims.  In 
that regard, the appellant is advised 
that clinical evidence of treatment 
pertinent to the claimed disabilities is 
vital to his claim, and that in order to 
permit the most comprehensive evidentiary 
development, the appellant must to the 
best of his ability cooperate by 
providing specific information relative 
to post service treatment, and to 
authorize release of any such medical 
records to the VA.  The appellant is 
further advised that the "duty to 
assist" is not a one way street, and 
that he can not stand idle when the duty 
is invoked by failing to provide 
important information or otherwise 
failing to cooperate.  Wood v. Derwinski, 
1 Vet. App. 560 (1991); Olsen v. 
Principi, 3 Vet. App. 480, 483 (1992).  

In a July 1997 statement (VA FORM 21-4138), the veteran 
enclosed a medial release from the VA facility in Long Beach, 
California, for the dates from 1996 to the present.  He said 
that he had been treated for his disability continually and 
had received no other outside treatment.  He current address 
was listed on the document.  


Added to the record were VA outpatient treatment reports from 
February 1996 to August 1997 which reflect treatment for 
various disabilities, but fail to show complaints of or 
treatment for the right elbow, the lumbar spine, or the right 
ring finger.  

In a May 1998 "Report of Contact" (VA FORM 119), it was 
noted that the veteran was to receive his appointment letter 
within the next week to 10 days.  The veteran's wife was 
spoken to by RO personnel.  She referred the RO 
representative to another number to reach the veteran.  It 
was noted that that number was busy.  

The record shows that correspondence was sent to the 
veteran's last known address (the one he gave at the time he 
submitted VA FORM 21-4138 in July 1997) for a scheduled VA 
examination.  The veteran failed to report for VA 
examinations scheduled (and re-scheduled) on June 11 and June 
18, and July 23, 1998.  Good cause for failing to show for 
these evaluations is not of record.  

In September 1998, the RO denied service connection for 
disability of the right elbow, arthritis of the lumbar spine 
and an increased rating for the service-connected right ring 
finger disability.  

Pertinent Laws and Regulations

Service Connection for a Right Elbow Disorder and Arthritis 
of the Lumbar Spine 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a 


claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the claimant cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).  

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).  

Analysis

As noted above, at the time these claims were before the 
Board in April 1996 and May 1997, it remained unclear as to 
whether there was any relationship between any right elbow 
disability and the bone graft in 1953 and the relationship of 
lumbar spine arthritis to the fragment wound to the left hip.  
The case was remanded, in part, so that the veteran could 
submit additional evidence in support of his claims.  The 
veteran failed to report for numerous examinations scheduled 
in conjunction with the Board's remand decisions.  The 
requested examination essentially pertained to the service-
connected right ring hand/finger disability, but the examiner 
was requested to express an opinion as to whether the 
veteran's complaints of pain were related to the service-
connected residuals of a fracture of the right 4th 
metacarpal, and if they were supported by adequate pathology.  
Thus, it might have been determined if current right elbow 
complaints were the result of the 1953 bone graft.  

The RO, in September 1998, continued the denial of service 
connection for a right elbow disability and arthritis making 
mention that the veteran failed to report for VA scheduled 
examinations that might have supported his service connection 
claims.  A review of the reasons and bases portion of the SOC 
reflects that the actual denial of these claims (on a direct 
basis) was predicated on the same bases as when the claims 
were denied initially in June 1993.  While additional records 
dated in 1996 and 1997 from a VA facility were obtained, they 
showed treatment for disabilities not at issue.  There simply 
was no medical evidence that a chronic right elbow disability 
or arthritis of the lumbar spine was present in service in 
that the service medical records were negative for treatment 
of the right elbow or back and post service degenerative 
changes in these joints were not shown until many years after 
service.  Additionally, there was no post service evidence 
which linked these post service diagnoses to any incident in 
service.  

In the Board's remand determinations in 1996 and 1997, the 
veteran was given the opportunity to submit additional 
evidence to support his service connection claims.  The RO 
was also directed to address the possibility that service 
connection for disabilities of the right elbow and lumbar 
spine was warranted on a secondary basis.  As subsequently 
submitted VA records from 1996 and 1997 reflected treatment 
for disabilities other than the elbow or spine, the evidence 
obtained did not aid the veteran's contentions.  As in the 
above discussion regarding service connection on a direct 
basis, there is no clinical evidence of record to link post 
service diagnoses of the right elbow and arthritis of the 
lumbar spine to any service-connected disability.  

The Board has considered the veteran's assertions that these 
disabilities are of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu; Grottveit, supra.  

It is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran ample opportunity to support his claims of service 
connection with an examination and the Board finds no further 
VA obligation in connection with this appeal.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  The letters notifying 
him of the date, time and place of the aforementioned 
examinations in June and July 1998 have been associated with 
the claims folder.  These letters were not returned as 
undeliverable, and the address used to send him the notice 
was to his last known address as provided by his July 1997 
statement.  "[T]he law presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary.'"  YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Thus, absent any clear evidence to the contrary, the VA 
administrative records in the claims folder support a finding 
that the veteran was properly notified of the date and time 
of the scheduled (and reschedule) VA medical examinations.  

Under the circumstances, while the veteran's claims for 
service connection for a right elbow disorder and arthritis 
of the lumbar spine meet the criteria for evidence of current 
disabilities, the nexus requirement for well grounded claims 
is missing.  The evidence as summarized above does not afford 
any basis for establishing a relationship between currently 
demonstrated right elbow and lumbosacral spine disabilities 
and any incident of service.  Nor does the evidence 
demonstrate any causal relationship between these disorders 
and any service-connected disorders.  

Increased Evaluation for Postoperative Residuals of a 
Fracture of the Right Fourth Metacarpal

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  


The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) & (b) (1998).  
When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).  

Analysis

Generally, when a claimant submits a well grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  

As in the Board decision regarding service connection, the RO 
offered the veteran ample opportunity to support his claim of 
an increased evaluation with an examination and the Board 
finds no further VA obligation in connection with this 
appeal.  Wamhoff, supra.  The letters notifying him of the 
date, time and place of the aforementioned examinations in 
June and July 1998 have been associated with the claims 
folder.  These letters were not returned as undeliverable, 
and the address used to send him the notice was to his last 
known address as provided by his July 1997 statement.  These 
VA documents are ample to support the application of the 
presumption of administrative regularity to establish that 
proper notice was mailed to the veteran's last address of 
record.  "[T]he law presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary.'"  YT, supra.  Thus, absent any clear evidence 
to the contrary, the VA administrative records in the claims 
folder support a finding that the veteran was properly 
notified of the dates and times of the scheduled 
examinations.  

The Board finds that a VA examination of the right hand and 
fingers was necessary for the purposes of evaluating the 
veteran's claim, and that his failure to appear for any of 
the scheduled examinations is without good cause, and 
requires the denial of his claim.  38 C.F.R. § 3.655 (1998).  


ORDER

Service connection for a aright elbow disorder is denied.  

Service connection for arthritis of the lumbar spine is 
denied.  

A compensable rating for postoperative residuals of a 
fracture of the right 4th metacarpal is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

